Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered April 12, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of 4V2 to 9 years, unanimously affirmed.
The court properly closed the courtroom to the general public and to defendant’s family during the testimony of an under*495cover officer (see, People v Nieves, 90 NY2d 426; People v Martinez, 82 NY2d 436). The hearing testimony established that the undercover officer was then actively engaged in extensive, ongoing undercover operations in the area where defendant was arrested and the precise area where defendant’s family resided, that he had previously encountered threatening behavior by drug dealers stemming from his undercover work and feared for his safety if the courtroom remained open during his testimony and that he found it necessary to protect his undercover status by, among other things, entering the courthouse through a nonpublic doorway. Furthermore, the officer articulated a specific need for the exclusion of defendant’s relatives. Under these circumstances, the record establishes that the safety and effectiveness of the officer constituted an overriding interest that would likely be prejudiced in the absence of closure. Concur—Ellerin, J. P., Nardelli, Wallach and Rubin, JJ.